                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      PIKEVILLE

    MARY JOE BUNDY EVERAGE,                      )
                                                 )
          Plaintiff,                             )            No. 7:18-CV-119-REW
                                                 )
    v.                                           )
                                                 )
    ABC TELEVISION NETWORK, INC., ET             )           OPINION AND ORDER
    AL.,                                         )
                                                 )
          Defendants.                            )

                                      *** *** *** ***

         Proceeding without an attorney, Mary Joe Bundy Everage accuses several major television

networks of jointly installing “monitoring cameras and listening devices in [her] home and auto,”

and “controlling and monitoring [her] computer, cellphone, and radio.” DE #1 (Complaint) at 3.

Without providing details as to the number or placement of these devices, she avers that “[t]hese

methods culminated in [her] being USED for profit By these television networks, the morning

news of Fox Television, the morning news on ABC, and The 4th hour of NBC’s Today Show

involving Kathie Lee Gifford and Hota Kotb.” Id. at 7. Everage does not offer a description of

these programs’ offending content, but she labels the networks as “little more than sex offenders

and common criminals” and requests $50 million in damages from each defendant. 1 Id. at 4, 5.

The Court previously granted Everage’s request to proceed in forma pauperis (IFP) in this matter.

DE #6. See 28 U.S.C. § 1915(a)(1).

         Because Everage proceeds IFP, the Court preliminarily screens her Complaint and

concludes that dismissal is appropriate under § 1915(e)(2)(B)(i). See Benson v. O’Brien, 179 F.3d


1
 Everage requests $25 million in compensatory damages and an additional $25 million in punitive
damages “to warn these big shots who exploit the little people that the United States Constitution
was written for the protection of the innocent and the average citizen.” DE #1 at 10.
1014, 1016 (6th Cir. 1999) (limiting courts’ screening power under § 1915(e)(2) to actions brought

IFP). “A complaint is frivolous if it has no arguable basis in law or fact.” Hill v. Michigan, 14 F.

App’x 401, 403 (6th Cir. 2001) (citing Neitzke v. Williams, 109 S. Ct. 1827, 1831–32 (1989)). As

used in § 1915(e)(2), the “term ‘frivolous,’ when applied to a complaint, embraces not only the

inarguable legal conclusion, but also the fanciful factual allegation.” Neitzke, 109 S. Ct. at 1832.

Claims are properly deemed frivolous “if the facts alleged are irrational or wholly incredible, as

when they are fanciful, fantastic or delusional.” Murph v. Stumbo, 3:05-CV-509-H, 2005 WL

2245466, at *1 (W.D. Ky. Sept. 14, 2005); accord Denton v. Hernandez, 112 S. Ct. 1728, 1733

(1992) (noting that “a court may dismiss a claim as factually frivolous only if the facts alleged are

clearly baseless” and encompass allegations that are “fanciful” and “fantastic[,]” collectively

“ris[ing] to the level of the irrational or wholly incredible”) (internal quotation marks and citation

omitted). Even under the liberal pleading construction afforded to pro se litigants, see Williams v.

Curtin, 631 F.3d 380, 383 (6th Cir. 2011), Everage’s claim that multiple national television

networks, with which she admits she has never had any personal connection or interaction (see DE

#1 at 4), have been secretly monitoring her life and using it in programming is of this farfetched

nature.

          Collectively, the nonspecific factual assertions Everage lodges against the networks—

indiscriminately claiming that “[t]he media put hidden cameras in [her] home . . . and the

Defendants were involved”—describe a scenario that is fanciful and fantastic. See DE #1 at 4.

Although Everage blames the networks for a litany of personal afflictions, her summary allegations

lack concrete facts about Defendants’ activities and provide only attenuated theories about alleged

remote interference in her life. See, e.g., id. at 7 (“I have changed mobile phone Numbers four

times in the past year, having received 63 calls in a two week period of time. These networks are

responsible either directly or indirectly by publishing my private information to the public.”); id.
                                                  2
at 8 (“I was USED for material or their television shows and even the products I brought home

from the store were immediately advertised on their commercials.”). Notably, Everage provides

no dates (except perhaps “several years” after a relocation from Tennessee in 1998), places, people,

or details. She rails against the networks but then alleges exploitative conduct by the

“Entertainment world, especially the music world in Nashville, Tennessee.” DE #1 at 3. With no

particulars on time, act, actor, or location, the Complaint cites a “hate crime,” objects over

unspecified privacy invasions, contends illegal wiretapping, and posits the existence of “two way

television” employed by public broadcasters. Id. at 3, 8. From this fictional mosaic, Plaintiff

endeavors a federal lawsuit; the Court rejects the effort as far afield and plainly subject to screening

for frivolity. Everage’s allegations “rise to the level of the irrational or wholly incredible[,]” and

her Complaint is subject to § 1915(e)(2) dismissal. See Denton, 112 S. Ct. at 1733.

       Accordingly, the Court ORDERS as follows:

       1. The Court DISMISSES Everage’s Complaint (DE #1) in its entirety, with prejudice.

       2. The Court STRIKES this matter from its active docket.

       3. A Judgment to this effect follows.

       This the 29th day of November, 2018.




                                                   3
